DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (WO2017130760 which US Publication 20190014661 is being used as the direct translation) as evidenced by LIU (US Publication 20200115572) for claim 2.
a.	As to claim 1 and 7, Inoue discloses a metal-clad laminate including an insulating layer and a metal layer that exists in contact with at least one surface of the insulating layer.  The insulating layer comprises a halogen based flame retardant.  The flame retardant has an average particle size of .1 to 50 microns.  However this reference is silent to wherein a maximum frequency of the flame retardant is in a range of 1 micron.  
It would have been obvious to one of ordinary skill in the art to have modified Inoue and used the flame retardant with a particle size of 1 micron or less for all the particles as it would fall within the range of particle size disclosed by Inoue.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and /n re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

b.	Inoue discloses the use of an inorganic filler SC-2500-SEJ as the inorganic filler used within the insulating layer.  Liu discloses the use of the same inorganic filler which has a particles size of .5 microns.  

c.	As to claim 3, the particle size of the flame retardant being 1 micron would be larger than the particle size of the inorganic filler as its .5 microns.

d.	As to claim 4, the maximum number frequency of the flame retardant and inorganic particles decreases with increasing particle sizes.

e.	As to claim 5, Inoue discloses the use of a cyclic olefin copolymer with a peroxide having a benzene ring as it comprises a benzoyl peroxide.

f.	As to claim 8, Inoue disclose the use of an insulating layer on the metal clad layer however is silent to multiple insulating layers.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art to have modified Inoue and used multiple insulating layers.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (WO2017130760 which US Publication 20190014661 is being used as the direct translation) in view of Nagasawa (Wo 2018016527 which is being directly translated by US 20200077514).
a.	Inoue et al renders obvious claim 1 for the reasons noted above, however this reference 	silent to a thermosetting cyclic olefin copolymer and a thermoplastic cyclic olefin copolymer.
b.	Nagasawa discloses a wiring board with a flame retardant wherein the resin comprises both a thermosetting cyclic olefin copolymer and thermoplastic cyclic olefin copolymer.
c.	It would have been obvious to one of ordinary skill in the art to have modified Inoue and used the resins as taught by Nagasawa as they would be suitable alternatives for wiring boards as it would provide for better mechanical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785